BYRNES, Judge,
concurring.
In Bonomolo v. HMC Management, All So.2d 780 (La.App. 4th Cir.1985), this court remanded an injunction to the lower court for the fixing of security notwithstanding the general rule of the circuit that an injunction should be vacated when no security had been posted. This ruling was based in part on the court’s conclusion that “... the plaintiff’s right to an injunction seems beyond question.” 477 So.2d at 782.
In the present case, I have serious' doubts concerning the plaintiff’s right to an injunction. He alleges irreparable harm but fails to substantiate these allegations by his pleadings, testimony or supporting affidavits. These circumstances distinguish this case from Bonomolo and I therefore concur in the majority’s decision to vacate the injunction and remand the case.